Citation Nr: 0410906	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1958 to September 
1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Togus, Maine, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening of the veteran's claim for service connection for a back 
disability in a June 1998 rating decision on the basis that new 
and material evidence sufficient to warrant reopening of his claim 
had not been submitted.  The RO later found new and material 
evidence sufficient to warrant reopening of the veteran's claim 
for service connection for a back disability and denied the claim 
in October 1999.

In a May 2000 decision, the Board denied the claim as not well 
grounded.  The Board found that the veteran had submitted a timely 
notice of disagreement in response to the original December 1983 
denial of service connection for his back disability, but was not 
afforded a statement of the case.  The Board determined that 
because of this defect, the veteran's claim had remained pending 
since 1983, and the Board had jurisdiction over the issue of 
entitlement to service connection for a back disability.  Kuo v. 
Derwinski, 2 Vet. App. 662 (1992).

In May 2000, the veteran filed an application to reopen the claim 
for service connection for a back disability.  In October 2000, 
the RO reopened the claim and denied entitlement to service 
connection for a back disability.  The veteran timely appealed 
this rating decision.  

In February 2001, the veteran, through his representative, filed a 
motion for readjudication of his claim for a back disability in 
light of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (VCAA), Sec. 7(b)(1) (Nov. 9, 2000) 
(providing for de novo readjudication of claims denied as not well 
grounded between July 14, 1999 and November 9, 2000).  

In March 2001, the Board remanded this matter to the RO for 
consideration pursuant to the VCAA.  

In June 2001, the RO again denied the claim for entitlement to 
service connection for a back disability.  The veteran timely 
appealed this decision.  

In an October 2001 decision, the Board denied entitlement to 
service connection for a back disability.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (Court).  
In accordance with a joint motion, the Court issued a May 2002 
Order vacating the October 2001 Board decision and remanding the 
matter for the Board to afford the veteran a hearing. 

In November 2002 and November 2003, this matter was remanded to 
the RO for additional development.  

In February 2003, the veteran testified before the undersigned at 
a videoconference hearing.  A transcript of that hearing has been 
associated with the claims folder.


FINDING OF FACT

The veteran's current lumbar spine disability is not related to a 
bayonet wound, or other injury or disease in service.    


CONCLUSION OF LAW

A lumbar spine disability was not incurred or aggravated during 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's 
duty to assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence that 
is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence the claimant is 
responsible for providing.  38 U.S.C.A. § 5103(a) (West 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA will inform 
claimants to submit evidence in their possession.  38 C.F.R. § 
3.159(b) (2003).

VA will inform claimants to submit evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  The Court has found that this 
regulation imposes a fourth VCAA notice requirement.  Pelegrini v. 
Principi, 17 Vet. App. 412, 422 (2004); cf. VAOPGCPREC 01-2004 
(2004) ((holding that the Court's statements regarding the "fourth 
element" were dicta).

In letters dated in April 2001 and April 2003, VA notified the 
veteran of the evidence needed to substantiate the claim and 
offered to assist him in obtaining any relevant evidence.  The 
letters gave notice of what evidence the veteran needed to submit 
and what evidence VA would try to obtain.  The veteran and his 
representative responded by reporting that they had no additional 
evidence to submit.  These responses indicate that the veteran and 
his representative were aware of the need to submit relevant 
evidence in the veteran's possession.

In Pelegrini, the majority expressed the view that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, at 420-22.  

In the present case, the VCAA notice was provided after the 
initial adjudication.  However, the initial adjudication of the 
claim occurred in December 1983, before the VCAA was enacted.  VA 
has taken the position that Pelegrini is incorrect as applied to 
pre-VCAA initial adjudications.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may produce 
a prohibited retroactive effect if it "impose[s] new duties with 
respect to transactions already completed" or "attaches new legal 
consequences to events completed before its enactment").

In any event, the appellant in this case was not prejudiced by the 
provision of notice after the initial adjudication his claim.  The 
veteran did not report the existence of additional evidence 
subsequent to the VCAA notices, and in statements dated in June 
2001, September 2001, and October 2002, the veteran's 
representative indicated that the veteran had no further evidence 
to submit.  If he had submitted evidence substantiating his claim 
after initial adjudication, he would have received the same 
benefit as if he had submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim that 
was the subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the expiration 
of the appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of the 
appeal period); see also 38 C.F.R. §3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the appeal 
period, the effective date will be set as if the prior denial had 
not been made).

The Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim, and that the duties to assist 
requirements of the VCAA have been satisfied.  All available 
service medical records were obtained.  The veteran submitted lay 
statements describing the injury he incurred in service.  
Pertinent VA treatment records were obtained.  The veteran 
submitted private medical records and multiple medical statements 
in support of his claim.  

The VCAA requires that VA afford the claimant an examination or 
obtain a medical opinion when there is a competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; there are indications that the 
disability may be associated with active service; and the record 
is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  The 
evidence of a link to active service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003)

The veteran was afforded VA examinations in October 1983, January 
2000, June 2000, and January 2004.  There is no identified 
relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  "A veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

Factual Background
 
Service medical records are devoid of any complaints or findings 
referable to either a bayonet wound or a back disability.  The 
September 1962 military separation examination does not indicate 
any history or residual of a bayonet wound to the back.  
Examination of the spine and musculoskeletal system was normal.

A June 1975 evaluation report from Dr. J. M. R. indicates that the 
veteran complained of low back pain with extension to his right 
leg.  It was noted that the veteran had first been seen in the 
office in May 1975, when he stated that he tripped and fell while 
helping to load a large copier while going down stairs.  The 
veteran related that he had tried to brace himself and developed 
severe pain in his low back.  He indicated that Dr. S. had seen 
him because of back trouble off and on.  He reported that these 
symptoms had become progressively worse and he was referred to Dr. 
S. who had referred his practice to Dr. P.  

The veteran provided a history of a myelogram in February 1974, 
and an operation for a ruptured disc at L5-S1 on the right.  No 
further surgery was reported, but spinal fusion had been advised, 
and he was seeking a second opinion.  The impression was nerve 
root compression syndrome of S1 on the right, and questionable 
returned disc protrusion versus forminal compression by scarring.  
The veteran was admitted for myelographic studies, to be possibly 
followed by spinal fusion. 

A June 1975 operation report reveals that a posterolateral spine 
fusion, L4 to sacrum, was performed.  It was noted that prior to 
this surgery, Dr. R. had decompressed the S1 nerve root on the 
right, and performed disc excision at the L4-5 level.

Treatment records from the veteran's private physician, Dr. P., 
dated from September to December 1980, were submitted.  A 
September 1980 examination report indicates that the veteran 
reported that he had "had trouble with his back since 1974 when he 
underwent a laminectomy by Dr. R."  His chief complaint was back 
pain.  The veteran claimed that he had good results from disc 
excision and spinal fusion for approximately two years from July 
1975.  The impression was status post disc excision; status post 
spine fusion; degenerative arthritis at the junction of L-3 and 
the spine fusion; and relative spinal stenosis secondary to the 
spine fusion.  

In an October 1980 treatment entry, Dr. P. noted that he had 
received a communication from the veteran's lawyer indicating that 
the veteran's present complaints were "stemming from an injury 
which occurred in January of 1974."  Dr. P. questioned the 
veteran, and he related that he was helping to transport a copier 
down a flight of stairs with two other people when they slipped 
and fell approximately three steps, at which time he had an 
immediate onset of back and leg pain.  An electromyography (EMG) 
was conducted in October 1980, and showed diffuse root changes 
that could be attributable to either spinal stenosis, fibrosis, or 
nerve root injury.  A CAT scan revealed a healed posterolateral 
fusion with a laminectomy defect at L-5.  Because the CAT scan 
failed to reveal spinal stenosis, Dr. P. placed the source of the 
veteran's symptoms at the abnormal motion occurring between L-3 
and the spinal fusion.

Records from the veteran's private physician, Dr. S.B., dated from 
September 1981 to December 1983, were also submitted.  A September 
1981 treatment entry reports that the veteran had a history of two 
lumbar surgeries with disc excision at L5-S1 and fusion from L4 to 
the sacrum.  Dr. B. noted that, in April 1981, he had performed an 
L3 laminectomy for an L3-4 spondylolisthesis, which showed a 
complete block on myelogram.  The assessment was back pain on the 
right, with spondylolisthesis L3 and L4.  A March 1982 entry 
reflects an assessment of right sciatic, and L3-4 
spondylolisthesis.  A December 1983 evaluation report indicates 
that the veteran had a diagnosis of right low back and leg pain, 
status post lumbar surgery times three, with no recent treatment.  
The veteran complained of right low back pain, localized around 
his hip.  The assessment was of back weakness and pain, secondary 
to spondylolisthesis L3-4.  

In a December 1981 statement, Dr. B. reviewed the history of back 
surgery.

In a July 1982 statement, the veteran's comrade, J.M., reported 
that, in the late summer or fall of 1959, while participating in a 
ceremony, the veteran was struck in the back with a bayonet and 
fell forward on the steps.  J.M. stated that afterwards, he saw a 
hole in the veteran's blouse and blood on the veteran's trousers, 
but he did not see the open wound.

In an April 1983 statement, the veteran's comrade, J.A., reported 
that, in 1959 or 1960, while soldiers were forming in the grassy 
area below the Tomb of the Unknown Soldier, another soldier caught 
the veteran in the back with his bayonet.  He remembered that the 
veteran showed him the hole in his blouse and the wound after they 
returned to the barracks. 

In a May 1983 statement, an investigating officer, R.L, stated 
that he recalled that during or about 1960, the veteran was 
stabbed in the back while in the line of duty.  R.L. stated that 
when the command to "Present Arms" was given, the Marine directly 
behind the veteran brought his weapon up to the position of 
Present Arms and, in so doing, stabbed, or inflicted a bayonet 
wound in the veteran's back.

In a July 1983 statement, the veteran's comrade, P.O., stated that 
he recalled that the veteran had been stabbed in the back by 
another Marine with a bayonet during a ceremony sometime between 
1958 and 1960.

The veteran's ex-wife, M.W., in a June 1983 statement, reported 
that she married the veteran in August 1965, and that he had 
severe back problems which caused him to remain confined to bed 
for several weeks in 1967.

In September 1983, the veteran filed a claim for service 
connection for a back disability.  The veteran claimed that the 
back injury was due to the bayonet injury.  The veteran stated 
that following the injury to his spine, he had pain and limitation 
of motion that was not at first completely disabling, but it did 
gradually deteriorate.  
  
An October 1983 VA examination report indicates that the veteran 
reported "[o]nset approximately 1965 or 1967 with pain in the 
lower back radiating locally and finally in 1974 diagnosed as disc 
disease, and removed in an outside hospital."  The veteran 
reported that he had fusion of L-5 interspace in 1975, and that 
spondylolisthesis was diagnosed in 1981 with removal of some of 
the facets of the vertebrae of L4.  

The veteran reported that since then, he had a steady ache or pain 
in his lower back radiating to his right lower extremity.  He 
stated that he was bayoneted in his lower back, and had pressure 
in his lower back in approximately 1959.  He reported "aching for 
a few days" which "then disappeared entirely."  The veteran 
asserted that the wound scar was incorporated in the surgical 
scar.  

On physical examination, the examiner reported that the bayonet 
wound scar was not visualized; it was incorporated in the surgical 
scar and there was no relationship to the present spinal problem.  
The diagnosis was postoperative status, fusion of L-5 interspace 
for disc pathology and removal of lamina of vertebra L-4 
spondylolisthesis, moderate to severe.  It was recommended that X-
rays from 1959 should be compared with present X-rays.

In a December 1983 statement, the veteran reported that his first 
X-ray examination following service had been in either late 1973 
or early 1974. 

A January 1998 lumbar spine X-ray examination and a February 1998 
MRI revealed residuals of the previous surgery, degenerative 
changes, and disc disease. 

In a March 1998 statement, Dr. H.J.F., an orthopedist, reported 
that the veteran was first seen in January 1998, and again in 
February 1998.  He commented that "[t]he exact origin of his 
symptoms is not clear to me."  He indicated that the veteran 
described a history of a bayonet wound to his back, but did not 
describe any other traumatic incident.  He reported that he had no 
information about the subsequent events between 1959 and the time 
of his back surgery.  Dr. F. summarized that the veteran had had 
two back operations with a solid fusion from L4 to the sacrum and 
now had some fairly severe spinal stenosis and instability of the 
segments above the L4 level.  Dr. F. stated that "[o]ne would not 
think that a soft tissue injury such as described as occurring in 
1959 would account for all the changes which he has in his 
skeleton at this time.  I cannot be more specific than that 
regarding the causative factors of his skeletal problems." 

In a May 1998 letter, Dr. L.L.T., a neurosurgeon, indicated that 
the veteran had a long and complicated history of low back pain 
and prior lumbar surgery, which the veteran dated back to 1959.  
The veteran reported that he was struck in his back with a bayonet 
and thrown forward which apparently led to continued problems with 
his back, which ultimately came to a lumbar discectomy in 1972.  
The veteran reported that over the past five years, he developed 
progressively increasing low back pain and lower extremity 
symptoms.  The impression was progressive back and leg symptoms 
that sounded like instability with lumbar stenosis.  

Additional records from Dr. T. dated from July 1998 to May 1999.  
These records show treatment for the veteran's low back 
disability.  In an October 1998 letter, Dr. T. wrote that 
"unfortunately, as the veteran's surgeon," he could not provide an 
unbiased decision as to the relationship between the veteran's 
previous military injury and his current back problems.  In 
November 1998, Dr. T. indicated that a simple decompressive 
surgery would be performed.  Again, Dr. T. noted that, as the 
veteran's surgeon, he did not feel it would be appropriate for him 
to provide an independent opinion regarding the correlation 
between the veteran's military injury and his current problems.  
In December 1998, decompressive surgery was performed.   

In a December 1998 letter, the veteran's ex-spouse, M.W., again 
reported that she had married the veteran in 1965 and that they 
were divorced in 1978.  She vaguely remembered that periodically, 
throughout those years, he had suffered from back problems.

In a January 1999 report, Dr. J.P., from the M.M.C. Pain Clinic, 
noted that he had spent much of the veteran's appointment 
discussing "causation", because the veteran had a potential claim 
with VA.  The veteran provided a history of being struck by a 
bayonet in 1959, at which time he claimed that he fell forward and 
possibly twisted to the left.  He was unable to tell Dr. P. when 
the pain began after 1959, but remembered that it was present by 
at least 1965.  The veteran related that his pain crescendoed in 
1974; but was present prior to that time.  He noted subsequent 
surgeries.  Subjectively, the veteran stated that he had had pain 
ever since the early 1960's, possibly even earlier than that.  

Dr. P. noted that he had advised the veteran that "it was possible 
that this bayonet episode resulted in a disk tear/injury."  He 
indicated that he "cannot rule this in or rule this out" because 
he did not have any medical records or x-rays from that time to 
compare physical examinations.  Dr. P. concluded that "[c]ertainly 
the mechanism of injury, being struck in the back and falling 
forward can injure a disk, however, I cannot make a definitive 
statement.  I can only corroborate what [the veteran] tells me 
subjectively and by his history."  

Dr. P. further advised the veteran that he believed degenerative 
changes at L4-5 and L3-4 were more likely than not due to the 
necessity for surgery at L5-S1 and that this had resulted in 
degenerative changes progressing up from the lower lumbar 
segments.  He concluded that "[i]n order for this to be related to 
the injury of 1959 he would have had to sustained [sic] a disk 
injury to L5-S1.  This would have to have occurred when he was 
struck from behind and fell forward.  Certainly it is conceivable 
that that injury began his present difficulties.  I cannot state 
this, definitively, however."

In a May 1999 letter, Dr. L.L.T., a neurosurgeon, reported that 
the veteran's symptoms had returned to preoperative baseline 
following a lumbar decompression performed in December 1998.  Dr. 
T. indicated that further surgical intervention would be 
inappropriate and ill advised.

In a February 2000 statement, Dr. W. reported in pertinent part "I 
have reviewed four affidavits from eye witnesses confirming that 
[the veteran] was inadvertently stabbed in the back by a bayonet 
in 1959.  This blow caused him to fall to the ground.  The injury 
that it produced resulted in spinal derangement that has resulted 
in six back operations, including spinal fusion."

In a May 2000 statement, Dr. J.F.C. reported, in pertinent part "I 
have reviewed the four affidavits from witnesses confirming that 
the [veteran] was inadvertently bayoneted in the back in 1959.  
The result of which has caused a spinal injury that has resulted 
in six back operations, including a spinal fusion."

A January 2000 VA orthopedic consultation report indicates that 
the veteran complained of chronic low back pain.  He provided a 
history of a bayonet wound during service.  The veteran related 
that since that time he had had six operations on his lower back.  
The assessment was severe degenerative and debilitating residuals 
in the lumbar spine following multiple surgeries.  The consultant 
noted that "[a]ccording to the [veteran's] history...this would be 
a service-related condition."

A June 2000 VA spine examination report indicates that the veteran 
reported that he was stabbed with a bayonet while on active duty 
during a ceremonial service.  The examiner noted that veteran 
claimed that this accident triggered a chain of events that 
culminated in him having to have multiple back operations.  He 
reported that, at the time of the incident, he was seen for 
emergency wound care but that no stitches were used.  The incision 
was "Band-Aided."  The veteran further reported that his diagnosed 
ruptured disc at the L5-S1 level in June 1975, and his subsequent 
back problems, were a direct result of the bayonet injury in 1959.  
The impression was spondylolisthesis, L3 on L4, with elongated 
pars intraarticularis (probably arthritic in nature); status post 
herniated nucleus pulposus L5-S1 (probable onset 1/74); status 
post laminectomy and disc excision L5-S1 (6/20/75); status post 
spinal fusion L4 to sacrum (6/20/75); status post spinal stenosis, 
L3-4; status post L1 to L4 decompressive laminectomy (no 
instability noted at L3-4); and mild, L5-S1 old radiculopathy.  
The examiner commented that "According to the original claim 
evaluation of 12-83 [sic], no bayonet scar could be demonstrated.  
If the bayonet scar was obscured by subsequent surgery, there 
still is no convincing evidence that a stab wound as described 
could have initiated a train of events that were multifocal in 
nature as shown by the multiple diagnoses above.  The 
spondylolisthesis might have been long-standing, but did not cause 
the [veteran] to seek help while in the military."

The previous statements from Dr. C. and Dr. W. were resubmitted in 
June 2001. 

In an August 2002 evaluation report, Dr. F.G., an orthopedic 
surgeon, stated that the veteran reported that he sustained an 
injury to his low back in 1959 while in service.  Dr. F.G. noted 
that the veteran indicated that he was on the drill team and while 
participating at a ceremony; one of his drill teammates drove a 
bayonet into his low back.  The veteran indicated that there was a 
substantial force of impact and he was thrown forward and he fell 
against a drill team member in front of him and caused that drill 
team member to fall to the ground.  The veteran stated that he had 
to continue in the drill team detail for 20 minutes.  The veteran 
indicated that after the detail was completed, the wound was 
cleaned and dressed. The veteran had no duty for a period of two 
days.  The veteran reported that within a few days, he was aware 
of low back pain and right leg pain and numbness.  He stated that 
the low back pain and numbness in the right calf persisted.  

Dr. F.G. noted that the veteran reported that in the 1960's and 
early 1970's, the veteran's low back pain increased.  It was noted 
that beginning in 1973, the veteran began a series of operative 
procedures for his low back disability; he had a total of six 
surgeries.  Dr. F.G. stated that medical record review confirms 
the above-stated history and diagnoses with spinal stenosis and 
spinal fusion.  Dr. F.G. stated that there was a history of a low 
back injury occurring in 1972 when the veteran slipped on a 
stairway while helping to carry a copier.  At the time of the 
slipping, the veteran was having problems with his back and with 
control of his lower extremities.  Dr. F.G. examined the veteran.  
Dr. F.G. stated that a casual connection was seen between the 
described initial injury event of 1969 [sic] and the veteran's 
current condition.  

Dr. F.G. stated that the veteran was subsequently found to have a 
herniated intervertebral disc at L5-S1 and there was strong 
clinical evidence by analysis of the veteran's history that the 
herniation occurred as part of a forceful thrust of the bayonet 
and an avoidance maneuver by the veteran with abrupt extension and 
forward differential acceleration of the body.  Dr. F.G. stated 
that the early onset of symptoms of numbness below the knee at the 
right leg and ongoing lumbosacral pain provide a clinical basis 
for there having been an intervertebral disc herniation present.  
Dr. F.G. stated that this herniation led to progressive low back 
and right leg pain and further led to the laminectomy discectomy 
and subsequently, the total of six surgical procedures for the 
thoracolumbar spine.  Dr. F.G. stated that there was a direct 
causal connection between the initial injury event and the 
veteran's current status, well documented in the veteran's medical 
records and his medical history.    

A September 2002 neurological evaluation report by Dr. L.T. 
indicates that the impression was progressive gait instability, 
rule out lumbar nerve compression versus peripheral neuropathy.  

At a videoconference hearing before the undersigned in February 
2003, the veteran testified that he had had progressively 
increasing back problems for which he was being treated in the 
late sixties and the early seventies.  He described the incident 
in service when he was stabbed with a bayonet.  He stated that he 
was treated by a doctor and a corpsman.  He indicated that the 
doctor told him that if he had not been hit in the backbone, he 
would have been run through.  The veteran indicated that the 
bayonet caught a vertebra.  The veteran stated that at the time of 
the incident in 1974, when he slipped and fell when carrying a 
copier, his back was bothering him extremely bad and his right leg 
was dragged.  The veteran stated that he slipped due to the back 
injury that occurred 13 or 14 years prior.

In a June 2003 statement, Dr. J.J., a neurologist, indicated that 
he had reviewed the veteran's MRI, and that the veteran's overall 
clinical picture was more likely related to lumbar spine disease.  
Dr. J.J. stated that the veteran had significant denervation in 
every L5-S1 muscle tested in the right lower extremity.  Dr. J.J. 
believed the denervation was from the lumbar spine disease. It was 
noted that the veteran had a lot of chronic neurogenic change 
suggesting that much of his axonal injury in the right lower 
extremity was old.  

A January 2004 VA orthopedic examination report reveals that the 
examiner reviewed "the voluminous claims folder," including the 
service medical records and the numerous medical reports from the 
private physicians.  The examiner indicated that of particular 
note was a June 19, 1975 neurosurgical/orthopedic note that 
referred to the veteran experiencing acute, severe low back pain 
that was precipitated by a fall while the veteran was carrying a 
heavy object down steps.  It was noted that the veteran tripped 
and he tried to brace himself and he developed severe pain in the 
lower back.  

The examiner also noted that part of the note described that the 
veteran had some prior "back trouble."  The examiner indicated 
that the veteran recalled lying on his back to watch the World 
Series in 1967, and in all likelihood, it was in 1967 when he 
first sought medical treatment for his back.  The examiner noted 
that the incident with the bayonet wounding and subsequent fall 
occurred in 1959.  The examiner stated that the service medical 
records failed to document this, although there was clear evidence 
that this incident occurred.  The examiner noted that the veteran 
recalled being on limited duty for ten to twenty days, returning 
to full duty as an infantryman until his discharge in 1962.  The 
examiner reported that the veteran's discharge physical was devoid 
of any record of any ongoing back disabilities.  

The examiner stated that he had carefully reviewed all available 
medical information and he noted that there was no paper trail 
from 1962 to 1974.  The examiner stated that of special note was 
the fact that the veteran developed severe back pain following the 
occupational injury described above.  The examiner stated that 
after reviewing all the extensive information described above, and 
other evidence not included in the report, he concluded that there 
was no relationship between a soft tissue injury and the 
subsequent development of severe degenerative joint disease and 
discogenic disease.  The examiner stated that this was based upon 
the information reviewed as well as attempting to establish the 
mechanics of how such a soft tissue wound would eventually produce 
such extensive bony joint and disc changes over the years.


Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

There is no dispute as to the existence of a current low back 
disability.  The medical evidence of record shows that the veteran 
has undergone six back surgeries since 1974.  The veteran's lumbar 
spine disability has been diagnosed as spondylolisthesis at L3 on 
L4 with elongated pars intraarticularis, status post herniated 
nucleus pulposus at L5-S1, status post laminectomy and disc 
excision at L5-S1, status post spinal fusion at L4 to sacrum, 
status post spinal stenosis at L3-4, status post L1 to L4 
decompressive laminectomy, mild L5-S1 old radiculopathy, 
degenerative changes from L3 to S1, and lumbar spine disease.   

The veteran has submitted lay evidence of a bayonet wound in 
service.  The veteran submitted his own statements describing the 
bayonet injury.  He also submitted statements from various people 
who reportedly witnessed or became aware of the injury.  These 
recollections are variable.  In this regard, the statements are 
not in agreement as to what year the injury occurred.  

The veteran has also reported a variable history of this injury.  
For instance, he has reported at various times that a bandage was 
applied and he was returned to duty, that he was placed on no duty 
for a period of two days, or that he was on limited duty for 10 to 
20 days after the incident.  The veteran's earliest reports of the 
incident indicate that the bayonet struck him inadvertently, while 
in later statements he reported that the bayonet had plunged into 
his back with considerable force.  While some of the veteran's 
statements do not report that he fell after the incident, he later 
reported that he did fall, and more recently that he fell with 
such force that he forced a soldier in front of him to fall.  
While at one point the veteran reported that the wound was treated 
with a "Band-Aide" and was superficial, he has recently reported 
that the bayonet actually struck his spine.  On some occasions the 
veteran reported no back pain after the incident, on another 
occasion the veteran reported aching for a few days, while on 
other occasions he has suggested that he experienced ongoing back 
pain.

Despite the variability of these reports, they are consistent in 
reporting that a bayonet wound actually occurred.  Therefore, 
there is competent and credible evidence of an in-service injury, 
as well as current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Review of the record shows that the 
veteran did not report the bayonet injury until almost 20 years 
after service separation, when he first filed a claim for VA 
compensation in 1983.  The lay statements submitted in support of 
his claim were made almost 20 years after service.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing evidence such 
as medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its reasoning 
of why it found one medical opinion more probative than the other.  

Although there is evidence that the veteran sustained a stab 
wound, there is no medical, or consistent lay evidence, of the 
nature and extent of this wound.  Because of the variable nature 
of the lay evidence, medical opinions based on that evidence are 
of limited probative value.  In addition, the favorable opinions 
seem to be based on a history that is either inaccurate or 
unsupported by the existing record.

The February 2000 opinion from Dr. W. was based on four affidavits 
and a conclusion that the bayonet wound and a resulting fall had 
caused "spinal derangement."  However, the doctor provided no 
basis for the conclusion that there had been "spinal derangement."  
Because of this lack of explanation, the failure to account for 
the on-the-job injury in the 1970's, or for the absence of 
contemporary evidence of a back injury prior to the mid-1970's; 
Dr. W's opinion is of little probative value.

The May 2000 opinion from Dr. J.F.C. is similarly deficient.  The 
statement provides no rationale for the bald conclusion that the 
bayonet wound involved a spinal injury.  Likewise, the January 
2000 VA opinion is based solely on a history supplied by the 
veteran and did not consider the post service record documenting 
no back disability until the 1970's.  

Dr. F.G.'s August 2002 opinion was based on an unquestioning 
acceptance of the veteran's report of a continuity of back 
symptomatology that began within a few days of the bayonet wound 
in service.  It is obvious that Dr. F.G. did not consider the 
contemporary records showing the onset of back pain only after the 
on-the-job injury in the 1970's, or other versions of the bayonet 
wound previously reported by the veteran.  

There is no evidence that Dr. F.G. reviewed the veteran's service 
medical records.  The service medical records, including the 
discharge examination in 1962, make no reference to complaints of 
right leg numbness and examination of the back and lower 
extremities was normal.  The 1974 and 1975 medical records make no 
mention of the veteran's loss of control of the lower extremities.  
Dr. F.G.'s statement is based merely upon reliance on unsupported 
history furnished by the veteran; the statement accordingly has no 
probative value.  See Reonal  v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a claimant).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  

The Court has held that medical opinions premised upon an 
unsubstantiated account provided by a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant); see also Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).

The June 2003 statement by Dr. J.J. might be viewed as supporting 
the veteran's claim inasmuch as it reports an old axonal injury in 
the right lower extremity.  However, the record documents the old 
injury occurring in the 1970's many years after service.

The Board has reviewed the statements from the veteran's wife.  
However, these do not support the veteran's claim inasmuch as they 
report no back symptomatology prior to 1967.

The veteran himself contends that he incurred disc disease due to 
the bayonet wound in service.  The veteran, as a layperson, is not 
competent to diagnosis any residual disability caused by the 
bayonet stab, such as whether there was damage to the veteran's 
spine or discs.  Although the veteran and other laypersons are 
competent to testify as to symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and knowledge 
are competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  There is no evidence 
that the veteran has the medical expertise to render a medical 
opinion as to the degree of the injuries from the bayonet wound.  

Medical opinions against the veteran's claim, namely those 
contained in the reports of VA examinations in June 2000 and 
January 2004, were the product of a review of the entire record, 
and contain rationales for the negative opinions.

The January 2004 VA orthopedic examination report indicates that 
after careful review of all available medical information and the 
claims folder, the VA examiner concluded that there was no 
relationship between the injury from the bayonet wound and the 
subsequent development of severe degenerative joint disease and 
discogenic disease.  The VA examiner based his opinion on the 
service medical records, the lack of a paper trail from 1962 to 
1974, and the anatomical location of the current back disability.  

This is the only opinion based on a review of all the evidence 
from the time of service to the present.  The VA examiner reviewed 
the veteran's claims folder, including the service medical 
records, the post-service medical records, and the negative and 
positive medical opinions.  The Board finds that the January 2004 
VA medical opinion has greater evidentiary weight than the other 
medical opinions.

There are additional medical opinions of record which indicate 
that there is no relationship between the veteran's current lumbar 
spine disability and service.  The October 1983 VA examination 
report containing the conclusions that there was no relationship 
to the veteran's present spinal problem.  

For the reasons just given, the Board finds the opinions of the VA 
physicians in January 2004, June 2000 are of the greatest 
probative value, and weigh the evidence against a finding that the 
current low back disabilities are the result of the bayonet wound 
or any other disease or injury in service.  Therefore, the Board, 
finds the preponderance of the evidence against the veteran's 
claim.  Since the preponderance of the evidence is against the 
claim for service connection, the benefit of the doubt doctrine is 
not for application with regard to this claim.  VCAA; Gilbert, 1 
Vet. App. 49.


ORDER

Service connection for a lumbar spine disability is denied. 



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



